EXHIBIT 10.3

[elcr_ex10z3001.jpg] [elcr_ex10z3001.jpg]




CONSULTING AGREEMENT







This Agreement is Made as of the 3rd day of November, 2009 between ELECTRIC CAR
COMPANY, INC., a Delaware corporation and or its Subsidiaries (the “Company”)
having an office at 1903 N Barnes Ave Springfield, MO 65803 and EVPC LLC a
Florida Company, whose mailing address is 1288 Glen Road West Palm Beach, FL
33406, and whose physical address is 2500 East Tamarind Avenue, West Palm Beach,
Florida 33407 and is referred to as (the “Consultant”).

 

WHEREAS, the Company desires to engage Consultant and Consultant desires to
accept such engagement by the Company on the terms and subject to the conditions
hereinafter set forth and as outline was previously agreed to in the Letter of
Intent dated and executed on October 19, 2009. All conditions hereto this
contract is considered as true and full agreement with previous agreements, oral
or written not admissible.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1. Engagement. The Company hereby engages the Consultant, and the Consultant
hereby accepts such engagement by the Company, upon the terms and conditions set
forth below.

 

2. Term. Subject to the provisions for herein provided, the engagement of the
Consultant shall commence as of the date of this Agreement and shall continue
for a term of three (3) years with four (4) additional renewable optional years
(the “Term”). Continue year to year unless any party cancels in writing
agreement prior to 90 days of anniversary of the date of execution of said
contract.

 

3. Duties and Responsibilities.

 

3.1 During the Term, the Consultant shall have the position of Electric
Automotive Motor Sales and Conversion Consultant to the Company, and in
connection therewith, the Consultant shall perform Consultant duties and
responsibilities commonly incident to such position as may be assigned to him
from time to time by the President or under the authority of the Board of
Directors of the Company (the “Board”). The Consultant is to create and develop
matched electric or hybrid systems, with equal interests in proprietary
achievements, while engaged in this





--------------------------------------------------------------------------------

contract and for specific needs of and including: Electric drive systems for:
Larger than (one) 1 ton rated livery vehicle trucks, buses, and limousine livery
vehicles. The EV, (electric vehicle), or Hybrid (full electric drive system with
optional gas) project may be developed in West Palm Beach and shipped to Company
in Springfield. Tech support by consultant or his team for EV or Hybrid systems
is to be available normal business hours Monday-Friday Eastern Standard Time.

 

3.2 Nothing contained herein shall require the Consultant to follow any
directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority. The Consultant shall act in accordance with all
laws, ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority.

 

3.3 Consultant shall be responsible to help set up a Franchising Division,
duties including: new EV and Hybrid system design consulting for client programs
choosing Electric and Hybrid systems for: Larger than (one) 1 ton rated livery
vehicle trucks, buses, and limousine livery vehicles.  Other related costs,
agreed necessary for Franchise Division development including but not limited to
training space and personnel are to be paid by Company. Consultant will
contribute knowledge and sales help for potential clients in order to grow
Conversion Franchises throughout the world using the Company’s exclusive and
proprietary Franchise Division specifications, jointly owned and developed,
during the period of the engagement. For all EV and Hybrid business done while
engaged with Company, Consultant receives commission of   10% gross annual, in
entirety and renewing each year, on all EV and Hybrid related franchises sold by
the Company or Consultant during the time of this engagement.

 

3.4 With engagement of this agreement, the Consultant shall have available for
showing and demonstration at the Atlantic City Limo show on November 8, 2009 - a
100% electric Porsche Boxster.  While engaged and with all associated costs
covered by Company including but not limited to travel and transportation to and
from shows, and lodging for predetermined personnel and vehicles, Consultant
represents Company and may offer EV or Hybrid vehicle to help gain interest in
diverse EV technology.  Consultant is not required to cover travel and
transportation costs to shows requested by Company. If Consultant elects to do
so without the request of the company he may represent Consultants personal
business interests in EV, Hybrid conversion sales in addition to Company's
business interests.  With any travel cost scenario Consultant does not sell or
transfer sale of: Larger than (one) 1 ton rated livery vehicle trucks, buses,
and limousine livery vehicles with Electric or hybrid propulsion systems to any
other electric vehicle manufacturers other than ELCR or its subsidiaries.

 

3.5 Consultant will appoint the Company to be one of its International
Distributors of all Luxury and Sports Car Conversions offered at time of this
agreement.  Company, acting as Distributor is offered at wholesale prices,
vehicle conversions





2







--------------------------------------------------------------------------------

for EV and Hybrid vehicles as well as all offered fiberglass body conversion
packages for high line vehicles.

 

3.6 Company may, at its option, and expense, if additional space is needed,
provide Consultant and team, research/production facility in West Palm Beach for
larger vehicle prototyping, and manufacturing EV and Hybrid drive systems, size,
term and number of personnel on staff at facility to be mutually agreeable.
 Company and Consultant both as separate entities, agree to share each with 50%
 ownership and future use rights, for all intellectual properties and patents,
derived at said research facility funded by Company. If sale of such technology
is agreed upon Company and Consultant they will both receive 50% of proceeds.
 Furthermore, and by request of the Company, and with provided facility,
Consultant agrees to actively, and with equal and joint ownership rights, pursue
innovative and technologically viable solutions for the new EV and livery
industries including, but not limited to:

 

Rolling resistance reduction tires, Air energy recapturing devices, Hydraulic
energy power generators, Solar photovoltaic, Solar thermal, and Advanced
aerodynamics for: Larger than (one) 1 ton rated livery vehicle trucks, buses,
and limousine livery vehicles with Electric or hybrid propulsion systems.




If Company chooses not to provide research/prototype facility Consultant may
actively engage in research of any of the above mentioned technologies wholly
and with proprietary rights and intellectual property rights owned solely by
Consultant.

 

 4. Compensation.




4.1   The Company shall pay the Consultant 50% of all Franchise Fees received
until the Consultant receives $200,000.00 then the Company will pay the
Consultant 20% of all future Franchise net income.




4.2 Bonus. In addition to the Commission Compensation, the Consultant will be
eligible to receive a performance bonus during the engagement with the Company
of up to ten million (10,000,000) shares of common stock of CCUC per year based
upon the performance criteria earned at the rate of one share per one dollar in
Electric Vehicle Sales,  i.e. if the Electric Vehicle Division has revenue of
one million dollars ($1,000,000.00) the Consultant will earn one million
(1,000,000) shares of restricted common stock of CCUC. For the purposes of
calculating the shares earned the earning periods will be calculated every six
(6) months starting with the execution of this agreement and based on the volume
of sales during the previous six (6) month period – the company will issue the
common restricted stock which the Consultant shall not sell, transfer, assign or
otherwise convey prior to the 1st anniversary of the date such Restricted Stock
is issued. In the event the Consultant’s ceases to be engaged by the Company,
except for termination of Consultant’s engagement under Certain Circumstances,
the Company shall have the right to repurchase any Restricted Stock issued less
than two years prior to the





3







--------------------------------------------------------------------------------

date of such termination at a price to be determined either based on fair market
value or at such terms to be agreed upon by the Company and Consultant.

 

 

4.3. Expenses. The Company shall pay or reimburse the Consultant for all
reasonable pre-approved out-of-pocket expenses incurred by the Consultant,
accompanied by vouchers therefore in accordance with the Company’s policies, in
the course of providing services to the Company.

 

5. Termination.

 

5.1 Termination by the Company for Cause. The Company may terminate this
Agreement at any time during the Term for Cause, effective immediately upon
written notice to the Consultant of such termination. For purposes of this
Section 5.1, “Cause” shall mean:

 

The Consultant’s subsequent conviction or plea of nolo contendere to any felony
at the time of said contract being executed, or a determination by the Company,
following an opportunity by the Consultant to appear and be heard by the Board,
that the Consultant is engaging in or has engaged in fraud, misappropriation,
dishonesty in financial dealings or embezzlement in connection with the
business, operations or affairs of the Company while engaged as Consultant.

 

This Clause does not include any individual contractors hired to perform
services for or by Contractor, nor does it include existing staff, such as, but
not limited to:  independent contractors, secretaries, personal assistants,
legal representation, etc.

 

5.2 Voluntary Termination. The Consultant or company, may terminate their
engagement hereunder, anytime after one year and upon not less than 90 days
prior written notice to the Company. If Consultant terminates the contract, all
future commissions will be forfeited.

 

6. Miscellaneous.




6.1 Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivery against receipt or if
mailed by first class mail and by registered or certified mail, return receipt
requested, addressed to Company and to the Consultant at their respective
addresses set forth in the first paragraph of this Agreement, or to such other
person or address as may be designated by like notice hereunder. Any such notice
shall be deemed to be given on the day delivered, if personally delivered, or on
the third day after the mailing if mailed.

 

6.2 Parties in Interest. No party shall assign this Agreement without the prior
written consent of the other party. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective





4







--------------------------------------------------------------------------------

heirs, legal representatives, successor and permitted assigns, but no other
person shall acquire or have any rights under or by virtue of this Agreement.

 

6.3 Further Assurances. From and after the date of this Agreement, each of the
parties hereto shall from time to time, at the request of the other party and
without further consideration, do, execute and deliver, or cause to be done,
executed and delivered, all such further acts, things and instruments as may be
reasonably requested or required more effectively to evidence and give effect to
the transactions provided for in this Agreement.

 

6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws and decisions of the State of Delaware applicable to
Contracts made and to be performed therein without giving effect to the
principles of conflict of laws. This agreement is governed under the laws of
Delaware. However, any dispute over the amount of $5,000 will be settled through
binding Arbitration and a change of venue to West Palm Beach, Florida.

 

6.5 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and by facsimile, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement. Facsimile signatures shall be considered originals for all
purposes.

 

6.6 Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be judicially unenforceable, in whole or in
part, the remaining provisions shall nevertheless be binding and enforceable.

 

6.7 Entire Agreement; Modification; Waiver. This Agreement contains the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior negotiations and oral understandings, if
any. Neither this Agreement nor any of its provisions may be modified, amended,
waived, discharged or terminated, in whole or in part, except in writing signed
by the party to be charged. No waiver of any such provision or any breach of or
default under this Agreement shall be deemed or shall constitute a waiver of any
other provision, breach or default.

 

6.8 Trade Secrets. Consultant agrees that with provision for research/prototype
facility in West Palm Beach FL, it will not, during or after the termination
with the Company, furnish or make accessible to any person, firm, company or any
other entity any trade secrets, technical data, customer list, sales
representatives, or know-how acquired during the term of engagement with the
Company which relates to the past and current business, practices, methods,
processes, programs, equipment or other confidential or secret aspects of the
business of the Company, or its subsidiaries or affiliates or any portion
thereof, without the prior written consent of the Company, unless such
information shall have become public knowledge, other than being divulged or
made accessible by Consultant.

 





5







--------------------------------------------------------------------------------

6.9 Non-disclosure. During the term of engagement and for one (1) year after its
termination, Consultant will not, directly or indirectly, disclose the names of
the Company’s customers, prospects or sales representatives or those of its
subsidiaries and affiliates or attempt to influence such customers or
representatives to cease doing business with the Company or its subsidiaries or
affiliates. Consultant shall communicate and make known to the Company all
Knowledge possessed which it may legally impart relating to any methods,
developments, designs, processes, programs, services, and ideas which concern in
any way the business or prospects of the Company and its subsidiaries and
affiliates from the time of entering this Agreement until the termination
thereof.




6.10 Conflict of Interest. Consultant agrees that during the term of engagement
Company shall allow the Consultant to operate pre-existing,
non-competing-Electric Vehicle Performance Conversions (EVPC LLC).




Consultant agrees that EVPC, LLC will not compete or engage in business or
production of: Larger than (one) 1 ton rated livery vehicle trucks, buses, and
limousine livery vehicles with Electric or hybrid propulsion systems, with the
exception to channeling sales to ELCR or its subsidiaries. Company agrees that
ELCR or its subsidiaries will not engage in business of automobiles and vehicles
not listed above without purchase of conversion from Consultant.

 

Consultant also offers at wholesale pricing, a full line of EV's and Hybrid
conversions to Electric or Hybrid: boats, sport scars, submarines, snowmobiles,
pickup trucks, motorcycles, scooters, SUV's and automobiles.

 

[Signature page follows]





6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

The parties have duly executed this Agreement as of the

Date first above written.

[elcr_ex10z3003.gif] [elcr_ex10z3003.gif]





7





